Citation Nr: 0500458	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-15 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION


The veteran served on active duty from December 1964 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In November 2003 a Travel Board hearing was before Michelle 
L. Kane, who is the Acting Veterans Law Judge rendering a 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing has been associated with the record on 
appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim for service connection for hearing loss 
has been obtained or requested by the RO, and he has been 
notified of the evidence needed to substantiate this claim.

2.  The veteran does not have a hearing loss disability in 
the left ear as defined by VA's regulation.

3.  The veteran's right ear hearing loss was not present in 
service and is not otherwise related to service.




CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The January 2003 Statement of the Case (SOC), and the 
September 2003 Supplemental Statement of the Case (SSOC) 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
seeking entitlement to service connection for hearing loss 
was being denied because there was no medical evidence 
suggesting a link between that disability and service.  The 
SOC and SSOC made it clear to the veteran that in order to 
prevail on his claim, he would need to present evidence that 
his hearing loss was related to service.  The RO sent a 
letter dated in October 2002 that told the veteran about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO obtained service medical 
records, and VA treatment records, and provided the veteran 
with a VA examination in May 2002.  The veteran has not 
indicated that there is any other evidence available.  The 
Board notes that the veteran has filed a claim of entitlement 
to disability benefits with the Social Security 
Administration; however, the Board finds that an attempt to 
obtain those records would not aid in substantiating the 
veteran's claim for hearing loss.  Specifically, the focus of 
the Social Security Administration in determining benefit 
eligibility is not to determine the etiology of a disability, 
as is the focus in VA claims of entitlement to service 
connection, but to determine if a current disability exists.  
Thus, seeking additional records from the Social Security 
Administration of current disability, a fact that is already 
established, would unduly delay the veteran's quest for a 
final decision in this matter.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in November 2001.  Thereafter, the claim was denied 
in a rating decision dated in June 2002.  The RO sent a 
letter related to the VCAA and the duty to assist to the 
veteran in October 2002.  This notification was well after 
the June 2002 rating decision.  Only after that rating action 
was promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the veteran's claim after the October 
2002 letter.  See, SOC issued to the veteran in January 2003, 
and SSOC issued in September 2003.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See, 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in October 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notices were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claim and that no additional assistance 
would aid in further developing his claim.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

Using the above criteria, VA examination in 2002 did not show 
a hearing loss disability was present in the left ear.  The 
examiner also concluded that the veteran's hearing acuity was 
within normal limits for the left ear.  

The veteran does have a hearing loss disability in his right 
ear; however, service connection is not warranted for this 
disorder for the following reasons.  The veteran's service 
medical records are negative for any mention of hearing loss, 
and his separation examination is negative.  Therefore, 
incurrence during service is not factually shown.  Since 
hearing loss is not shown by medical evidence dated many 
years after service, presumptive service connection is not 
warranted.  

Although the VA treatment notes indicate some complaints of 
hearing loss and the 2002 VA examination showed right ear 
hearing loss, there are no medical opinions of record as to 
the etiology of this post-service condition.  The 2002 VA 
examiner offered  her opinion that the etiology of the 
veteran's right assymetrical hearing loss could not be 
determined.  There was no suggestion of a link to service.  
Even accepting the veteran's allegations that he was exposed 
to acoustic trauma during service, no medical professional 
has concluded that exposure caused his current hearing loss 
disability, and the veteran is not competent to render such 
an opinion.

Based on the above, the Board finds that service connection 
is not warranted for the veteran's hearing loss.  The Board 
finds that the VA opinion from May 2002 stating that the 
etiology of the veteran's hearing loss cannot be determined 
to be credible and persuasive.  There is no medical evidence 
suggesting that there is such a link.  Therefore, service 
connection is not warranted for this disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

A significant change in the law occurred when, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The record indicates that the veteran has filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  In addition, the 
records reveal that the veteran has current treatment at the 
VA Medical Center (VAMC) in Bedford, Massachusetts, and the 
VA outpatient clinic in Lowell, Massachusetts.  The RO should 
obtain records from the VAMC Bedford and VA outpatient clinic 
in Lowell dated from August 2003 to the present.  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2004).  

In approaching a claim for service connection for PTSD, 
adjudicatory personnel must resolve the question of the 
existence of an event claimed as a recognizable stressor.  If 
the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine the sufficiency of the stressor and as to 
whether the remaining elements required to support the 
diagnosis of post-traumatic stress disorder have been met.  
In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  Likewise, if the 
examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.

Based on his statements and testimony, the Board finds that 
the RO should attempt to obtain the veteran's unit records 
dated from December 1966 to April 1967.  The RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) again to obtain a unit history for the 
veteran's unit or units while he was in Vietnam.  

The Board notes that to verify a stressor it is not necessary 
that the veteran establish his personal engagement in combat.  
In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" too narrowly.  Id., at 311.  In Suozzi, the 
Court found that a radio log, which showed the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court recently reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that the alleges occurred did, in fact, occur.  
Id, at 128-129.

In any event, if a stressor is confirmed, the veteran should 
be provided an examination to determine the diagnosis and 
etiology of his claimed disability.  The examiner must be 
provided the claims folder in advance of the examination and 
the examiner is requested to review the claims folder and 
service medical records closely.  The Court has held that 
"fulfillment of the statutory duty to assist ... includes 
the conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

1.  Tell the veteran to submit to VA 
copies of all evidence relevant to the 
PTSD claim that he has in his possession. 

2.  The RO should obtain all treatment 
records for the veteran from the VA 
medical facilities in Bedford and Lowell, 
dated from 2003 to the present.  If no 
records are available, the RO should 
obtain written confirmation of that fact.

3.  The RO should request all records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications from the Social Security 
Administration.

4.  The RO should make an attempt to 
verify all claimed stressors.  The RO 
should prepare a letter asking the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors, by providing USASCRUR 
with a description of alleged stressors 
identified by the veteran.  The RO should 
provide USASCRUR with copies of personnel 
records showing service dates, duties, and 
units of assignment.  The RO should obtain 
the veteran's unit records dated from 
December 1966 to April 1967.

5.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review the 
record, examine the veteran, and provide 
an opinion as to whether any of the 
verified stressors are sufficient to 
produce PTSD and whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
PTSD related to a stressor which the RO 
has identified as corroborated.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, should be accomplished.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
examiner prior to the examination.  

6.  Following the above, the RO should 
then readjudicate the claim for service 
connection for PTSD, including reviewing 
all newly obtained evidence.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


